                                     1   KELLER & BENVENUTTI LLP
                                         Jane Kim (#298192)
                                     2   (jkim@kellerbenvenutti.com)
                                         Thomas B. Rupp (#278041)
                                     3   (trupp@kellerbenvenutti.com)
                                         650 California Street, Suite 1900
                                     4   San Francisco, CA 94108
                                         Tel: 415 364 6793
                                     5   Fax: 650 636 9251

                                     6   Attorneys for Debtor and Debtor in Possession

                                     7

                                     8
                                                                    UNITED STATES BANKRUPTCY COURT
                                     9
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                    10
                                                                              OAKLAND DIVISION
                                    11

                                    12

                                    13    In re:                                          Bankruptcy Case No. 19-41283 (WJL)
650 California Street, Suite 1900
  Keller & Benvenutti LLP

   San Francisco, CA 94108




                                    14    JADOOTV, INC.,                                  Chapter 11

                                    15
                                                                       Debtor.
                                    16

                                    17                                                    DECLARATION OF SAJID SOHAIL IN
                                                                                          SUPPORT OF SECOND MOTION OF
                                    18                                                    DEBTOR PURSUANT TO 11 U.S.C. § 1121(d)
                                                                                          TO EXTEND EXCLUSIVE PERIODS
                                    19

                                    20                                                    Date: January 29, 2020
                                                                                          Time: 10:30 a.m. (Pacific Standard Time)
                                    21                                                    Place: United States Bankruptcy Court
                                                                                                 Courtroom 220
                                    22                                                           1300 Clay Street
                                                                                                 Oakland, CA 94612
                                    23

                                    24

                                    25

                                    26

                                    27

                                    28



                                    Case: 19-41283      Doc# 213     Filed: 12/31/19     Entered: 12/31/19 18:11:52    Page 1 of 3
                                     1           I, Sajid Sohail, pursuant to section 1746 of title 28 of the United States Code, hereby declare

                                     2   under penalty of perjury that the following is true to the best of my knowledge, information, and belief:

                                     3           1.      I am the Chief Executive Officer of JadooTV, Inc. (“JadooTV” or, the “Debtor”).

                                     4           2.      I am knowledgeable and familiar with the Debtor’s day-to-day operations, business, and

                                     5   financial affairs, and the circumstances leading to the commencement of the Debtor’s chapter 11 case

                                     6   (the “Chapter 11 Case”). I am authorized to submit this Declaration on behalf of the Debtor. Except as

                                     7   otherwise indicated herein, the facts set forth in this Declaration are based upon my personal

                                     8   knowledge, my review of relevant documents, information provided to me by the Debtor or the

                                     9   Debtor’s legal advisors, or my opinion based upon experience, knowledge, and information concerning

                                    10   the Debtor’s operations. If called upon to testify, I would testify to the facts set forth in this

                                    11   Declaration.

                                    12           3.      This Declaration is submitted in support of the Second Motion of Debtor Pursuant to 11

                                    13   U.S.C. § 1121(d) to Extend Exclusive Periods (the “Motion”) filed concurrently herewith. The Motion
650 California Street, Suite 1900
  Keller & Benvenutti LLP

   San Francisco, CA 94108




                                    14   seeks to extend the Exclusive Filing Period1 to and including June 1, 2020, and the Exclusive

                                    15   Solicitation Period to and including July 31, 2020, without prejudice to the Debtor’s right to seek

                                    16   additional extensions of such periods.

                                    17           4.      From the beginning of this Chapter 11 Case, I have attempted to pursue a transaction for

                                    18   the Debtor, in the form of a sale or investment, that would serve as the basis for a plan of

                                    19   reorganization. Although I have had productive discussions with potential investors or partners since

                                    20   the Petition Date, as of this filing, I have not identified a possible transaction that would allow the

                                    21   Debtor to successfully emerge from Chapter 11 without addressing the DISH Litigation or otherwise

                                    22   resolving the claims of DISH in this Chapter 11 Case.

                                    23           5.      Nevertheless, during this time, the Debtor’s operations have stabilized, and the Debtor

                                    24   has operated successfully as a debtor in possession in Chapter 11. The Debtor has filed its monthly

                                    25   operating reports as they came due and has paid its quarterly fees to the U.S. Trustee. The Debtor has

                                    26   stabilized its business operations such that it is able to proceed with litigation of the Copyright Action.

                                    27
                                         1
                                          Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the
                                    28   Motion.


                                    Case: 19-41283        Doc# 213      Filed: 12/31/19      Entered: 12/31/19 18:11:52          Page 2 of 3
                                     1   As such, the Debtor is prepared to consent to lifting the stay on the Copyright Action in order to

                                     2   liquidate DISH’s claim, either through adjudication by the District Court or through a settlement with

                                     3   DISH, while continuing to pursue a transaction in furtherance of a Chapter 11 plan.

                                     4           6.      Because liquidation of the DISH clams will resolve a major contingency in this Chapter

                                     5   11 Case, I believe it is in the best interests of the Debtor and its creditors that the Exclusive Filing

                                     6   Period be extended to June 1, 2020, and the Exclusive Solicitation Period be extended to a date 60 days

                                     7   later. I believe these extensions will allow the Debtor to proceed toward a resolution of the DISH

                                     8   Litigation, which will offer the best opportunity to formulate a resolution of this Chapter 11 case that is

                                     9   in the best interests of the Debtor’s estate and its creditors.

                                    10           Pursuant to 28 U.S.C. § 1746, I declare under the penalty of perjury, that the foregoing is true

                                    11   and correct and that this declaration was executed at Pleasanton, California, on December 31, 2019.

                                    12

                                    13                                                            /s/      Sajid Sohail
650 California Street, Suite 1900




                                                                                                           Sajid Sohail
  Keller & Benvenutti LLP

   San Francisco, CA 94108




                                    14

                                    15

                                    16

                                    17

                                    18

                                    19

                                    20

                                    21

                                    22

                                    23

                                    24

                                    25

                                    26

                                    27

                                    28



                                    Case: 19-41283        Doc# 213      Filed: 12/31/19      Entered: 12/31/19 18:11:52         Page 3 of 3
